Order filed December 08, 2011




                                             In The
                        Fourteenth Court of Appeals
                                       NO. 14-10-00630-CV

                  RAPID SETTLEMENT, LTD, Appellant
                                  V.
    SETTLEMENT FUNDING, LLC D/B/A PEACHTREE SETTLEMENT FUNDING,
                                  Appellee

                           On Appeal from the 113th District Court
                                    Harris County, Texas
                             Trial Court Cause No. 2006-23366B

                                          ORDER

        The clerk’s record was filed September 15, 2010. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record
does not contain amended notice of appeal filed on December 17, 2010.

        The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before December 19, 2011, containing amended notice of appeal filed December 17, 2010.

        If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                      PER CURIAM